Citation Nr: 0310486	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  97-20 610	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a low back injury.
 
2.  Entitlement to a monetary allowance under 38 U.S.C.A. § 
1805 for a child of a Vietnam veteran for disability 
resulting from spina bifida.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from January 1994 to 
January 1997.  The veteran's father served in the Republic of 
Vietnam for a period of 1 year during the Vietnam War.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in April 1997 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, assigning an initial noncompensable 
rating for residuals of a back injury, which has since been 
increased to a 10 percent rating; and from a May 1999 rating 
decision by the VARO in St. Louis, Missouri, denying the 
veteran's claim for a monetary allowance under 38 U.S.C.A. § 
1805 for a child of a Vietnam veteran for disability 
resulting from spina bifida.  The veteran perfected his 
appeal as to the first issue by filing a timely VA Form 9 in 
June 1997, and as to the second issue by filing a timely VA 
Form 9 in September 1999.  Accordingly, the Board has 
jurisdiction over both claims.  See 38 U.S.C.A. § 7105 (West 
2002).
 
This issue of entitlement to a compensable initial rating for 
residuals of a back injury was the subject of a Board remand 
dated in March 1998, for the purpose of further development 
of the evidence.


REMAND

The Board has recently undertaken development on the issues 
listed on the title page of this action, pursuant to 
authority granted by 67 Fed. Reg. 3,009, 3,104 (Jan. 23, 
2002), codified at 38 C.F.R. § 19.9(a)(2).  

Subsequent to the Board's development, the Court of Appeals 
for the Federal Circuit (Federal Circuit) held that 38 C.F.R. 
§ 19.9(a)(2) (authorizing the Board to conduct additional 
development), in the manner that it operates in tandem with 
38 C.F.R. § 20.1304 (allowing the Board to consider 
additional evidence without having to remand the case to the 
AOJ for initial consideration and without having to obtain 
the appellant's waiver), is contrary to the requirement in 
38 U.S.C. § 7104(a) that "[a]ll questions in a matter 
which...is subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary."  The 
Federal Circuit also held that 38 C.F.R. § 19.9(a)(2)(ii), 
which required the Board "to provide the notice required by 
38 U.S.C. § 5103(a)" and "not less than 30 days to respond 
to the notice," is invalid because it is contrary to 
38 U.S.C. § 5103(b), which provides the claimant one year to 
submit evidence.  Disabled American Veterans, et al. v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  In light of this recent Federal 
Circuit case, this case must be remanded to the RO.

The RO should also ensure compliance with the duty to notify 
and assist provisions of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), and its implementing 
regulations, 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).

Accordingly, this case is REMANDED for the following action:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
and implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  The RO should 
also advise the veteran of the evidence 
necessary to substantiate his claims, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

2.  The RO should obtain and associate 
with the claims file all pertinent 
identified medical records, to include 
but not limited to any records of 
treatment or examination for back 
disability at the VA Medical Centers in 
St. Louis, Missouri, or Denver, Colorado. 

3.  The RO should readjudicate the issues 
on appeal.

4.  If the benefits requested on appeal 
are not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case 
(SSOC), which must contain notice of all 
relevant action taken on the claims, to 
include a summary of all of the evidence 
added to the record since the most 
recently issued SSOCs with respect to 
each issue on appeal.

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  



In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




	                  
_________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




